


110 HR 2264 PCS: NOPEC
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 169
		110th CONGRESS
		1st Session
		H. R. 2264
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 23, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To amend the Sherman Act to make
		  oil-producing and exporting cartels illegal.
	
	
		1.Short titleThis Act may be cited as the
			 No Oil Producing and Exporting Cartels
			 Act of 2007 or NOPEC.
		2.Sherman
			 actThe Sherman Act
			 (15 U.S.C. 1 et
			 seq.) is amended by adding after section 7 the
			 following:
			
				7A.(a)It shall be illegal and a
				violation of this Act for any foreign state, or any instrumentality or agent of
				any foreign state, to act collectively or in combination with any other foreign
				state, any instrumentality or agent of any other foreign state, or any other
				person, whether by cartel or any other association or form of cooperation or
				joint action—
						(1)to limit the
				production or distribution of oil, natural gas, or any other petroleum
				product;
						(2)to set or maintain
				the price of oil, natural gas, or any petroleum product; or
						(3)to otherwise take
				any action in restraint of trade for oil, natural gas, or any petroleum
				product;
						when such
				action, combination, or collective action has a direct, substantial, and
				reasonably foreseeable effect on the market, supply, price, or distribution of
				oil, natural gas, or other petroleum product in the United States.(b)A foreign state
				engaged in conduct in violation of subsection (a) shall not be immune under the
				doctrine of sovereign immunity from the jurisdiction or judgments of the courts
				of the United States in any action brought to enforce this section.
					(c)No court of the
				United States shall decline, based on the act of state doctrine, to make a
				determination on the merits in an action brought under this section.
					(d)The Attorney
				General of the United States may bring an action to enforce this section in any
				district court of the United States as provided under the antitrust
				laws.
					.
		3.Sovereign
			 immunitySection 1605(a) of
			 title 28, United States Code, is amended—
			(1)in paragraph (6),
			 by striking or after the semicolon;
			(2)in
			 paragraph (7), by striking the period and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(8)in which the
				action is brought under section 7A of the Sherman
				Act.
					.
			
	
		
			Passed the House of
			 Representatives May 22, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		May 23, 2007
		Received; read twice and placed on the
		  calendar
	
